       Case: 1:20-cv-03377 Document #: 1 Filed: 06/08/20 Page 1 of 9 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 HATCHMED CORP.                   §
 on behalf of itself and others similarly situated,
                                  §
                                  §
      Plaintiff,                  §
                                    Civil Action No. ____20-cv-3377____
                                  §
 v.                               §
 HEALTHCARE      INFORMATION  AND §
                                    JURY TRIAL DEMANDED
 MANAGEMENT SYSTEMS SOCIETY, INC. §
                                  §
      Defendant.                  §
                                  §


                 PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT

       Plaintiff Hatchmed Corp. (“HatchMed” or “Plaintiff”) on behalf of itself and all similarly

situated persons and entities files this Original Class Action Complaint against Healthcare

Information and Management Systems Society, Inc. (“HIMSS” or “Defendant”).

                                     NATURE OF THE ACTION

       1.      This case concerns HIMSS’ unilateral decision to keep all of the money paid to it

for a tradeshow that it cancelled.

       2.      HatchMed is a small business that sells medical devices, beds, and stretchers.

Defendant HIMSS operates an industry-wide annual tradeshow focusing on the medical space.

Accordingly, Plaintiff entered into a contract with HIMSS to be an exhibitor at the annual

tradeshow. Plaintiff, like the other exhibitors, provided funds to Defendant for floorspace at the

tradeshow. Citing COVID-19, Defendant cancelled the tradeshow. Incredibly, Defendant decided

to use COVID-19 as a transparent opportunity for a cash grab—Defendant unilaterally kept

Plaintiff’s and the other exhibitors’ money without basis. Therefore, the named Plaintiff brings the




PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT                                            PAGE 1
       Case: 1:20-cv-03377 Document #: 1 Filed: 06/08/20 Page 2 of 9 PageID #:2




current action on behalf of a class of businesses and exhibitors that have been injured by

Defendant’s conduct.

                                              PARTIES

       3.      Plaintiff HatchMed Corp. is a corporation duly formed and existing under the laws

of the State of Washington. Plaintiff brings this action on its own behalf and behalf of all those

similarly situated.

       4.      Defendant HIMSS is a not-for-profit corporation organized and existing under the

laws of the State of Illinois. It may be served with process and citation through its registered agent,

Harold Wolf III, at 33 West Monroe St., Ste. 1700, Chicago, IL 60603.

                                     JURISDICTION AND VENUE

       5.      This action is within the original jurisdiction of this Court under the Class Action

Fairness Act of 2005, P.L. No. 109-2, codified in pertinent part at 28 U.S.C. §§ 1332(d) and

1453(b) (“CAFA”). CAFA grants district courts original jurisdiction over putative class actions in

which: (i) the putative class consists of at least 100 proposed class members; (ii) the amount in

controversy exceeds $5 million in the aggregate, exclusive of interest and costs; and (iii) any

member of the putative class of plaintiffs is a citizen of a State different from that of any defendant

(minimal diversity). Each of the requirements for original jurisdiction under CAFA are met here:

(i) HIMSS reports that there are more than 1,300 unique exhibitors at the HIMSS conference;

(ii) upon information and belief, the amount in controversy exceeds $5 million; and (iii) HatchMed

is a citizen of a State different from that of HIMSS.

       6.      Venue is proper in this district pursuant to 28 USC § 1391 because it is the judicial

district in which Defendant resides. Additionally, venue in Cook County, Illinois is mandatory

under the parties’ agreement.




PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT                                               PAGE 2
      Case: 1:20-cv-03377 Document #: 1 Filed: 06/08/20 Page 3 of 9 PageID #:3




                                    FACTUAL BACKGROUND

       7.      Defendant HIMSS claims to be “a global advisor and thought leader supporting the

transformation of the health ecosystem through information and technology.” It purports to serve

the “global health information and technology communities with focused operations across North

America, Europe, the United Kingdom, the Middle East and Asia Pacific.”

       8.      As a self-described “thought leader” in the healthcare ecosystem, Defendant puts

on an annual tradeshow. The tradeshow was scheduled to take place this year on March 9 through

March 13 in Orlando, Florida. According to Defendant, the event attracts more than 1,300 diverse

exhibitors, in what Defendant advertises as, “an impressive, expansive show floor.” Defendant

boasts on its website that “[w]ith thousands of products and services, 400+ first-time exhibitors

and start-up companies, 320+ education sessions on the show floor, hot-topic specialty pavilions,

and multiple international pavilions—the HIMSS20 exhibition is a can’t miss experience.”

(emphasis added).

       9.      HatchMed is a medical supply company that provides hospital bed rentals and

certain cutting-edge devices intended to make hospital care easier for patients and healthcare

providers and facilities. As such, attending the tradeshow was a natural fit for HatchMed.

       10.     The parties executed a contract that required HIMSS to provide floor space to

HatchMed at the tradeshow in consideration of HatchMed’s payment. Accordingly, under the

agreement executed on November 20, 2019, HatchMed paid $11,075.00 for tradeshow space to

exhibit its goods and services, which HIMSS accepted.

       11.     Upon information and belief, as with HatchMed, the Class Members each entered

into similar contracts whereby HIMSS was to provide each Class Member floorspace and

tradeshow access in connection with rendering the payment due under the contract.



PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT                                           PAGE 3
       Case: 1:20-cv-03377 Document #: 1 Filed: 06/08/20 Page 4 of 9 PageID #:4




       12.     On March 5, 2020, citing reports from the World Health Organization and others,

Defendant’s “Strategic Communications” Director, Karen D. Groppe, announced via press release

that the HIMSS tradeshow was cancelled.

       13.     However, unlike other industry-wide tradeshows, HIMSS decided to utilize its

cancellation as an unauthorized cash grab, as it unilaterally determined to keep the money that its

exhibitors paid.

       14.     As such, by cancelling the tradeshow, refusing to provide the exhibit space that

HatchMed and the Class Members paid for, and by refusing to return the funds paid for the exhibit

space, Defendant breached its contract with HatchMed and the Class Members.

       15.     Defendant’s policy of taking exhibitors’ money, cancelling the tradeshow they paid

for, and refusing to return their funds was a global decision. As such, their actions constitute a

breach of contract with all those exhibitors similarly situated to HatchMed.

       16.     Defendant has sought to avoid liability for its improper activities by seeking

releases in exchange for a pittance, seeking to require distressed companies to agree to “Final

Remedies.”

       17.     Because Defendant has sought to keep funds that rightly belong to critical medical

companies during this critical time, Plaintiff is forced to bring this class action lawsuit seeking

recovery for itself and on behalf of those similarly situated.

                                               CLASS

       18.     Plaintiff exemplifies the Class Members who are exhibitors that provided funds to

Defendant to obtain exhibit space at Defendant’s annual tradeshow pursuant to an agreement, and

whose funds were retained by Defendant after the tradeshow’s cancellation.




PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT                                           PAGE 4
       Case: 1:20-cv-03377 Document #: 1 Filed: 06/08/20 Page 5 of 9 PageID #:5




          19.    Plaintiff, on behalf of itself and the Class Members, brings this action to ensure that

exhibitors harmed by HIMSS’ improper actions are compensated for the damages HIMSS caused.

                                        CLASS ALLEGATIONS

          20.    The preceding factual statements and allegations are incorporated herein by

reference.

          21.    Plaintiff brings this action as a nationwide class action pursuant to Federal Rule of

Civil Procedure 23. Plaintiff seeks to represent a class of individuals consisting of:

          All entities that provided funds to HIMSS in payment for exhibition space at the
          HIMSS tradeshow which was planned to take place on March 9 – 13 in Orlando,
          Florida, whose funds were kept by HIMSS after the cancellation of the tradeshow
          (the “Class”).

          22.    Excluded from the Class are Defendant, as well as its officers, employees, agents,

board members and legal counsel, and any judge who presides over this action (or spouse or family

member of presiding judge), as well as all past and present employees, officers and directors of

HIMSS, and any entity that executed a valid release in favor of HIMSS for its conduct alleged

herein.

          23.    Plaintiff reserves the right to expand, limit, modify, or amend this class definition,

including the addition of one or more subclasses, in connection with Plaintiff’s motion for class

certifications, or at any other time, based upon, inter alia, changing circumstances and/or new facts

obtained during discovery.

          24.    This action is properly brought as a class action because the Class Members are so

numerous that joinder of all of them is impracticable. Class Members are widely dispersed

throughout the United States. While the exact number of Class Members is unknown to Plaintiff

at this time, and can only be ascertained via discovery, Plaintiff believes that there are likely over

one thousand putative Class Members.



PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT                                                PAGE 5
       Case: 1:20-cv-03377 Document #: 1 Filed: 06/08/20 Page 6 of 9 PageID #:6




       25.     This action is also properly brought as a class action because certain common

questions of law and/or fact exist as to all Class Members that predominate over any questions

solely affecting individual Class Members including, inter alia: (1) whether Defendant breached

the contract concerning the tradeshow by cancelling the tradeshow and refusing to issue refunds

to entities that paid to participate; (2) whether Defendant complied with its legal obligations under

the terms of the contract; and (3) whether Defendant has any valid legal defense for its conduct.

As a result, Plaintiff and Class Members were wrongfully deprived of their funds without basis by

HIMSS.

       26.     Plaintiff’s claims are typical of the Class Members’ claims since each provided

funds to HIMSS under a contract that were wrongfully retained by Defendant.

       27.     Class Members’ interest will be fairly and adequately protected by Plaintiff.

Plaintiff’s interests are consistent with those of the Class Members. Plaintiff and the Class

Members are represented by experienced and able counsel knowledgeable about this litigation.

       28.     Plaintiff’s interests are not antagonistic to, or in conflict with, the interest it seeks

to represent. Plaintiff knows of no difficulty that would be encountered in the management of this

litigation that would preclude its maintenance as a class action.

       29.     Class certification, therefore, is appropriate under Federal Rule of Civil

Procedure 23 because the common questions of law or fact predominate over any questions

affecting individual Class Members, and a class action is superior to other available methods for

the fair and efficient adjudication of this controversy.

       30.     The expense and burden of litigation would substantially impair the ability of the

Class Members to pursue individual lawsuits in order to vindicate their rights. In the absence of a

class action, Defendant will reap and retain the benefits of its wrongdoing.




PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT                                                PAGE 6
       Case: 1:20-cv-03377 Document #: 1 Filed: 06/08/20 Page 7 of 9 PageID #:7




                        FIRST CAUSE OF ACTION: BREACH OF CONTRACT
        31.     Plaintiff restates the foregoing allegations as if set forth fully herein.

        32.     A valid and enforceable contract exists between Plaintiff and the Class Members

and Defendant.

        33.     Plaintiff and the Class Members performed under the contract by rendering

payment for exhibit space and are not in breach. All conditions precedent have been met.

        34.     Defendant breached the contract by cancelling the trade show, but keeping funds

paid for it.

        35.     Plaintiff and the Class Members suffered injury as a result of Defendant’s breach

of contract.

                        SECOND CAUSE OF ACTION: UNJUST ENRICHMENT

        36.     Plaintiff restates the foregoing allegations as if set forth fully herein. Plaintiff makes

this claim in the alternative to its claim for breach of contract.

        37.     Defendant retained a benefit to Plaintiff’s and the Class Members’ detriment.

        38.     Defendant’s retention of the benefit violates fundamental principles of justice,

equity, and good conscience.

                        THIRD CAUSE OF ACTION: PROMISSORY ESTOPPEL

        39.     Plaintiff restates the foregoing allegations as if set forth fully herein. Plaintiff makes

this claim in the alternative to its claim for breach of contract.

        40.     Defendant made an unambiguous promise to Plaintiff.

        41.     Plaintiff relied on such a promise.

        42.     Plaintiff's reliance was expected and foreseeable by Defendant.

        43.     Plaintiff relied on the promise to its detriment.




PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT                                                  PAGE 7
       Case: 1:20-cv-03377 Document #: 1 Filed: 06/08/20 Page 8 of 9 PageID #:8




                                        DEMAND FOR JURY

          44.   Plaintiff and Class Members demand a trial by jury on all issues so triable.

                                       REQUEST FOR RELIEF

          45.   Considering these premises, Plaintiff respectfully requests that this Court, upon

final disposition of this matter, enter judgment against Defendant for the following relief:

          (A)   Compensatory damages in an amount to be determined at trial;

          (B)   Pre-judgment and post-judgment interest on all sums at the maximum rate allowed

by law;

          (C)   Plaintiff’s and the Class Members’ reasonable attorneys’ fees and expenses

incurred in the filing and prosecution of this action;

          (D)   All costs of court;

          (E)   Any and all costs and reasonable attorneys’ fees incurred in any and all related

appeals and collateral actions (if any); and

          (F)   Such other relief to which this Court deems Plaintiff and all Class Members justly

entitled.



 Dated: June 8, 2020                                Respectfully submitted,
                                                    /s/ Nicole L. Little
                                                    Nicholas T. Peters (IL 6279677)
                                                    ntpete@fitcheven.com
                                                    Nicole L. Little (IL 6297047)
                                                    nlittle@fitcheven.com
                                                    FITCH, EVEN, TABIN & FLANNERY LLP
                                                    120 South LaSalle Street, Suite 2100
                                                    Chicago, Illinois 60603
                                                    Telephone: (312) 577-7000

                                                    Peyton J. Healey
                                                    Texas State Bar No. 24035918 (application for
                                                    admission pro hac vice forthcoming)



PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT                                             PAGE 8
     Case: 1:20-cv-03377 Document #: 1 Filed: 06/08/20 Page 9 of 9 PageID #:9




                                         Courtney E. Jackson
                                         Texas State Bar No. 24116560 (application for
                                         admission pro hac vice forthcoming)
                                         Hedrick Kring, PLLC
                                         1700 Pacific Avenue, Suite 4650
                                         Dallas, Texas 75201
                                         (Tel.): (214) 880-9600
                                         (Fax): (214) 481-1844
                                         Peyton@HedrickKring.com
                                         Courtney@HedrickKring.com

                                         ATTORNEYS FOR PLAINTIFF
                                         AND CLASS MEMBERS




PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT                                PAGE 9
